ACCEPTED
                                                                                            14-15-00380-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       7/30/2015 2:38:09 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                No. 14-15-00380-CR
                                        In the
                                  Court of Appeals                        FILED IN
                                       For the                     14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                             Fourteenth District of Texas          7/30/2015 2:38:09 PM
                                     At Houston                    CHRISTOPHER A. PRINE
                                                                 Clerk
                                     No. 1412198
                            In the 230th District Court of
                                Harris County, Texas
                             
                             GUSTAVO ANDRES VASQUEZ
                              Appellant
                                 v.
                        THE STATE OF TEXAS
                               Appellee
                        
               STATE’S MOTION TO EXTEND ABATEMENT
                        


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, and files this motion to extend the

abatement of this appeal to permit the trial court to submit findings of facts and

conclusions of law on the voluntariness of appellant’s statement. See TEX. CODE CRIM.

PROC. art. 38.22. In support thereof the State presents the following:

      1. In the 230rd district court of Harris County, Texas, cause 1412198, the State of

          Texas v. Gustavo Andres Vasquez, appellant, was convicted of murder on April

          16, 2015.

      2. He was assessed punishment of confinement for life in the Institutional

          Division of the Texas Department of Criminal Justice.
      3. Prior to the jury trial, January 22, 2015, the court held a hearing on the

         defendant’s motion to suppress his statement. The motion was denied.

      4. Appellant filed his notice of appeal on April 1, 2015.

      5. This Court abated the appeal on June 30, 2015, for the trial court to issue

         findings of fact and conclusions of law regarding the voluntariness of

         appellant’s statement.

      6. The facts relied upon to explain the need for this extension are:

         The attorneys who handled the January 2015 motion to suppress, and are
         therefore aware of the facts and findings, are no longer assigned to the 230th
         District Court. One prosecutor, Lauren Bard, is out of the office until
         August 5, 2015. The other, Sarah Roberts, was in trial on an aggravated
         robbery the week of July 27, 2015 which consumed much, if not all, of her
         time. Accordingly, the State needs more time to present the court with their
         proposed findings of facts and conclusions of law.

      WHEREFORE, the State prays that this Court will grant an extension of time

until August 30, 2015.

                                                     Respectfully submitted,
                                                     /s/ Claire Morneau
                                                     Claire Morneau
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-6136
                                                     TBC No. 24079024
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on July 30, 2015:

      Melissa Martin
      Frances Bourliot
      Public Defender’s Office
      1201 Franklin, 13th Floor
      Houston, Texas 77002

                                               /s/ Claire Morneau
                                               Claire Morneau
                                               Assistant District Attorney
                                               Harris County, Texas


Date: July 30, 2015